DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that the cited prior art does not teach “obtaining voice data of an anchor in the live video within a time period in response to detecting a first event,” and “generating a video through screen recording based on the user identifier and the voice data.” as recited in claim 1. Remarks, pp. 6-8. 
Claim 1 is rejected under 35 USC § 103 over a combination of Kiyooka (US 2020/0322685, “Kiyooka ‘685”) and Alvarez (US 2019/0080375).
As presented in the claim rejections under 35 USC § 103, Kiyooka ‘685 teaches:
obtaining a user identifier of a target audience logging into the first terminal ([0111], “If the viewer 141 is logged in, the user ID 160 is identified, and, if the viewer 141 is not logged in, the process continues to step 503, in which the viewer is made to log in, and the user ID 160 is similarly identified.”);
detecting a first event ([0031], [0107], “when the viewer 141 clicks on the tip button 400, the tip processing module 201 operates in response to the tip request (step 304), the tip processing module 201 maps video ID, user ID 160, tipping settings, tip payment settings, and tip amount settings (step 305), and a tipping details confirmation screen not shown in the drawings is returned to the viewer 141 (step 306).”); and
generating a video through screen recording based on the user identifier and the first event ([0031], “a user can assess the value of a video while or after watching the video and use a tipping button on the site to decide upon an amount and pay a fee, and downloading of the video can be allowed as a reward for the tip.” [0111], [0120], “When the viewer 141 has finished paying a tip, the video download button/link display module 202 receives a signal from the tip processing module 201 and activates (step 801), and confirms the video download permission setting 902 set by the content creator 140 (step 802).” [0121], “The video download button/link display module 202 maps the decryption key for unblocking downloading and saving, video ID, user ID 160, and tip ID (step 804), unblocks the viewer 141 from downloading and saving the video, generates a download button 1001 and a background playback button (video screen off, audio-only playback) 1003, and displays the buttons on the user interface (step 805).” Figs. 8, 10).
Alvarez teaches obtaining voice data of a user within a time period, wherein the time period is after a current time point, and generating an item based on the voice data ([0052], “The App can provide a variety of mechanisms for the first user to give virtual gift to a second user, for example, without limitation, tapping on an icon representing a virtual gift, swiping an icon representing virtual gift, using a text command, or using a voice command, or any other manner of user interface interaction now known or later to be developed in the art.” Figs. 1-2, 6-7).
Taking the teachings of Kiyooka ‘685 and Alvarez together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyooka ‘685 to include obtaining voice data of an anchor in the live video within a time period in response to detecting the first event, wherein the time period is after a current time point, and such that the generating of the video is based on the voice data. The modification would serve to facilitate the generation of the video and its subsequent distribution.

Applicant additionally submits that the video to be downloaded in Kiyooka ‘685 is an uploaded old video, rather than a new video generated by screen recording anchor voice data within a time period. Remarks, p. 8.
The examiner notes that claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. MPEP 2111.
	Claim 1 recites, in part, “generating a video through screen recording based on the user identifier and the voice data.”
The descriptions of a “screen recording” provided in the specification are non-limiting, and do not explicitly exclude downloading “an uploaded old video” (see for example, the publication at [0026]-[0031]). Additionally, the specification suggests downloading a screen recording (publication: [0033], “By calculation, the similarity between the voice data and the user identifier of the target audience is 0.7, which exceeds the similarity threshold value of 0.5, it is determined that the voice data of the anchor is related to the target audience, and screen recording is performed. Further, a video of a certain duration may be recorded, for example, a 20 s video is recorded. Furthermore, a button for downloading the video to local is generated on a screen of the first terminal. The audience may download the 20 s video to local by operating the above button. In addition, the 20 s video may be downloaded automatically and uploaded to a home page corresponding to the target audience automatically.” [0054]-[0055], [0081]).
The examiner therefore submits that the interpretation is consistent with the specification as it would be interpreted by one of ordinary skill in the art, and is not overly broad or unreasonable.

Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Kiyooka (US 2020/0322685, hereinafter “Kiyooka ‘685”) and Alvarez (US 2019/0080375).

Regarding claim 1, Kiyooka ‘685 teaches a method for video recording, applicable for a first terminal, wherein the first terminal is configured to play a live video of a second terminal when the second terminal is on live ([0080]-[0081], [0091]), the method comprising:
obtaining a user identifier of a target audience logging into the first terminal ([0111], “If the viewer 141 is logged in, the user ID 160 is identified, and, if the viewer 141 is not logged in, the process continues to step 503, in which the viewer is made to log in, and the user ID 160 is similarly identified.”);
detecting a first event ([0031], [0107], “when the viewer 141 clicks on the tip button 400, the tip processing module 201 operates in response to the tip request (step 304), the tip processing module 201 maps video ID, user ID 160, tipping settings, tip payment settings, and tip amount settings (step 305), and a tipping details confirmation screen not shown in the drawings is returned to the viewer 141 (step 306).”); and
generating a video through screen recording based on the user identifier and the first event ([0031], “a user can assess the value of a video while or after watching the video and use a tipping button on the site to decide upon an amount and pay a fee, and downloading of the video can be allowed as a reward for the tip.” [0111], [0120], “When the viewer 141 has finished paying a tip, the video download button/link display module 202 receives a signal from the tip processing module 201 and activates (step 801), and confirms the video download permission setting 902 set by the content creator 140 (step 802).” [0121], “The video download button/link display module 202 maps the decryption key for unblocking downloading and saving, video ID, user ID 160, and tip ID (step 804), unblocks the viewer 141 from downloading and saving the video, generates a download button 1001 and a background playback button (video screen off, audio-only playback) 1003, and displays the buttons on the user interface (step 805).” Figs. 8, 10).
Kiyooka ‘685 does not expressly teach obtaining voice data of an anchor in the live video within a time period in response to detecting the first event, wherein the time period is after a current time point. Kiyooka ‘685 also does not expressly teach that the generating of the video is based on the voice data.
Alvarez teaches obtaining voice data of a user within a time period, wherein the time period is after a current time point, and generating an item based on the voice data ([0052], “The App can provide a variety of mechanisms for the first user to give virtual gift to a second user, for example, without limitation, tapping on an icon representing a virtual gift, swiping an icon representing virtual gift, using a text command, or using a voice command, or any other manner of user interface interaction now known or later to be developed in the art.” Figs. 1-2, 6-7).
In view of Alvarez’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyooka ‘685 to include obtaining voice data of an anchor in the live video within a time period in response to detecting the first event, wherein the time period is after a current time point, and such that the generating of the video is based on the voice data. The modification would serve to facilitate the generation of the video and its subsequent distribution.

Regarding claim 10, Kiyooka ‘685 teaches a terminal device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory are configured to implement mutual communication through the communication bus; the memory is configured to store computer programs; and the processor is configured to implement a method for video recording by executing the computer program stored in the memory ([0079]-[0081], [0091], Fig. 1). The rejection of claim 1 under 35 USC § 103 is similarly applied to the remaining limitations of claim 10.

Regarding claim 19, Kiyooka ‘685 teaches a non-transitory storage medium, wherein a computer program is stored in the storage medium, and a method for video recording is implemented when the computer program is executed by a processor ([0079]-[0081], [0091], Fig. 1). The rejection of claim 1 under 35 USC § 103 is similarly applied to the remaining limitations of claim 19.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Kiyooka ‘685, Alvarez, and Kiyooka (US 2021/0176532, hereinafter “Kiyooka ‘532”).

Regarding claims 2 and 11, the combination teaches the limitations specified above; however, the combination does not expressly teach that the first event comprising: a value of gifts from the target audience exceeding a value threshold; a number of the gifts from the target audience exceeding a number threshold; or a level of the gift from the target audience exceeding a level threshold.
Kiyooka ‘532 teaches an event comprising: a value of gifts from an target audience exceeding a value threshold; a number of gifts from the target audience exceeding a number threshold; or a level of a gift from the target audience exceeding a level threshold ([0235], “The minimum tip amount to receive a reward is a minimum tip amount to receive rewards (premiums) set by the content provider for tips given by viewers after watching a video; therefore, the user interface 900 and the reward minimum tip amount option 916 are designed so that one minimum tip amount can be set per video, and this is controlled by the reward provision options control module 125.”).
In view of Kiyooka ‘532, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first event comprising: a value of gifts from the target audience exceeding a value threshold; a number of the gifts from the target audience exceeding a number threshold; or a level of the gift from the target audience exceeding a level threshold. The modification would enable content creators to provide an viewers with incentive for tipping. The modification would thereby improve the experience for both content creators and viewers.

Allowable Subject Matter
Claims 3-9 and 12-18 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dury et al. (US 2017/0006322) discloses a system wherein spectators may be rewarded for participating in broadcasts or in particular events in broadcasts or games being broadcast ([0052], [0073]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426